It does not appear from the case, that either Plaintiff or Defendant had any right to the land on which the wheat in question was raised. It was claimed first by the Plaintiff, and then by the Defendant, under the administrator, who, in that character, had no right to it. The lands belonged to certain heirs, and whatever right they might have had to the wheat, or whatever remedy they might have against the Plaintiff, under the sale to him, supposed he had a right to sow and cut the wheat. He did sow and cut accordingly. By cutting it, he was actually possessed of the wheat so cut, and the Defendant having violated this possession by carrying the wheat away, the Plaintiff is entitled to recover, and judgment must be given for him. (498)